Title: To Thomas Jefferson from Riedesel, 10 February 1780
From: Riedesel, Friedrich Adolph (Adolf) von
To: Jefferson, Thomas



Sir
New York 10th: February 1780

For your very polite recollection and kind Compliments as well, as those from Your Lady, to whom please to present my best respects, myself and Madame de Riedesel return you our most perfect thanks, requesting you will be persuaded that nothing can ever efface from our Memory the Esteem we have for so respectable a Family from whom we received so many instances of Friendship. Madme: de Riedesel, whose sentiments are united with mine, charges me with Her Compliments to Yourself and Mrs. Jefferson; and believe me to hear of the Continuation of the Health and Happiness of you and Yours will ever be most pleasing to us both.
Permit me Sir to trouble you with the inclosed and to beg you will have it sent to Brigr. General Specht at Stantown, as no other safe oppertunity presents itself to convey a Letter to Him.
I have the Honor to be with the most perfect Esteem and Consideration, Your Excellencys most obedient humble Servant,

Riedesel, Maj: Gen:

